Citation Nr: 0918988	
Decision Date: 05/20/09    Archive Date: 05/26/09

DOCKET NO.  05-24 849	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for residuals of head 
trauma.

2.  Entitlement to service connection for an acquired 
psychiatric disorder.

3.  Entitlement to a higher initial evaluation for left wrist 
fracture residuals, currently assigned a 10 percent 
evaluation.


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Hudson, Counsel


INTRODUCTION

The Veteran was in the National Guard from 1991 to 2003, 
during which time she had periods of training duty, 
including, as pertinent to this appeal, active duty for 
training (ACDUTRA) from May 30 to June 13, 1998.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a regional office (RO) rating decision 
of January 2005.  In June 2007, the Veteran appeared at a 
hearing held at the RO before the undersigned (i.e., Travel 
Board hearing).  The issues decided in this decision were 
remanded in September 2007.


FINDINGS OF FACT

1.  With the resolution of reasonable doubt in the Veteran's 
favor, symptoms of head injury, including dementia, result 
from a motor vehicle accident which occurred while the 
Veteran was on ACDUTRA.

2.  With the resolution of reasonable doubt in the Veteran's 
favor, a pre-existing acquired psychiatric disability, most 
recently diagnosed as depression, increased in severity 
beyond natural progress due to the motor vehicle accident 
which occurred while she was on ACDUTRA.

3.  Throughout the appeal period, left wrist fracture 
residuals have been manifested by mild degenerative joint 
disease of the left wrist, residual of a fracture, has been 
manifested by slight functional impairment due to pain; the 
schedular criteria are adequate.  


CONCLUSIONS OF LAW

1.  Residuals of a head injury, to include dementia, were 
incurred in ACDUTRA.  38 U.S.C.A. §§ 101(22)-(24), 106(d), 
1110, 1131, 5107(b) (West 2002); 38 C.F.R. § 3.6(c), (d), 
3.303 (2008). 

2.  Pre-existing depression was aggravated by ACDUTRA.  38 
U.S.C.A. §§ 101(22)-(24), 106(d), 1110, 1131, 1153, 5107(b) 
(West 2002); 38 C.F.R. § 3.6(c), (d), 3.303, 3.306 (2008). 

3.  Throughout the appeal period, the criteria for an 
evaluation in excess of 10 percent for left wrist fracture 
residuals have not been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 3.321, 4.1, 4.2, 4.40, 4.45, 4.71a, Diagnostic 
Code 5215 (2008).    


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection

In view of the favorable outcome of this part of the appeal, 
compliance with the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified 
at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2008)) need not be discussed.  

The Veteran contends that a motor vehicle accident while she 
was on ACDUTRA in June 1998 caused dementia and psychiatric 
problems.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated while 
performing active duty for training (ACDUTRA) or injury 
incurred or aggravated while performing inactive duty 
training (INACDUTRA).  38 U.S.C.A. §§ 101(22)-(24), 106(d), 
1110, 1131; 38 C.F.R. § 3.6(c), (d), 3.303.  The term "active 
service" includes active duty, any period of active duty for 
training during which the individual concerned was disabled 
from a disease or injury incurred or aggravated in line of 
duty, and any period of inactive duty training during which 
the individual concerned was disabled from an injury incurred 
or aggravated in line of duty.  38 U.S.C.A. § 101(24).  To 
establish service connection, a Veteran must show (1) the 
existence of a present disability; (2) in-service incurrence 
or aggravation of a disease or injury; and (3) a causal 
relationship between the current disability and the in-
service disease or injury (or in-service aggravation), "the 
so-called 'nexus' requirement." Holton v. Shinseki, No. 
2008-7081, slip op. at 3 (Fed. Cir. Mar. 5, 2009); Shedden v. 
Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

A preexisting disability or disease will be considered to 
have been aggravated by active service when there is an 
increase in disability during service, unless there is clear 
and unmistakable evidence (obvious and manifest) that the 
increase in disability is due to the natural progress of the 
disability or disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306 
(a) (2008).  Aggravation of a preexisting condition may not 
be conceded where the disability underwent no increase in 
severity during service on the basis of all the evidence of 
record pertaining to the manifestations of the disability 
prior to, during, and subsequent to service.  Id.  

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Madden v. 
Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 
523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 
367 (2001).  Equal weight is not accorded to each piece of 
evidence contained in the record; every item of evidence does 
not have the same probative value.  

In June 1998, while she was on ACDUTRA, the Veteran was a 
passenger in the front seat of a vehicle that was struck 
head-on by a towed vehicle that broke loose.  The Veteran was 
initially taken to a local emergency room.  No complaints of 
a head injury were noted, although she had a bloody nose, and 
some irritation to her face from the air bag powder.  She was 
transferred to Darnall Army Community Hospital for further 
treatment of her injuries, which included a fractured left 
wrist.  

With respect to the claim for head injury residuals, the few 
decipherable service medical records of treatment following 
the June 1998 motor vehicle accident do not contain any 
findings showing that status of the Veteran's head.  Private 
mental health treatment records from the Laureate clinic, 
dated from July 1997 to February 2003 show that in July 1997, 
she said her memory was "gone" as well as concentration 
difficulties, along with many other psychiatric complaints.  
However, in February 1998, she reported that her memory had 
improved.  

In July 1998, 5 to 6 weeks after the motor vehicle accident, 
she complained of problems with her memory and concentration.  
In October 1998, she reported that she continued to have 
problems with her memory and concentration, despite 
improvement in her mood. Subsequent records show that she 
continued to complain periodically of memory impairment, and 
in 2000, impaired memory was noted as a diagnosis.  In 
October 2002, a Wechsler Memory Scale III (WMS-III) test was 
administered, to determine her learning, memory, and working 
memory.  At that time, she described a number of problems in 
executive functioning that were a realistic complex of 
symptoms for someone with diffuse cerebral damage.  However, 
her performance on the test was considered compromised, and a 
more comprehensive neuropsychological battery was 
recommended.  It was felt that while she was not clearly 
malingering, she might be exaggerating, and an emotional 
component was suspected.  Since then, she has continued to 
complain of memory problems, which have grown increasingly 
noticeable, to the extent where her current diagnoses include 
dementia.  

In July 2005, when she was being seen at a VA facility during 
an episode of acute confusion, her husband stated that she 
had been confused since the motor vehicle accident.  A 
computerized tomography (CT) scan of the head was negative.  
Later that month, it was noted that her cognitive deficits 
may be related to head trauma or severe anxiety.  Later 
records dated in 2007 note dementia and a history of head 
injury, and observe that a mini-mental state examination had 
been done, and that the score had been 14/30.  

A VA outpatient psychiatric follow-up note in September 2008 
noted chronic difficulties with memory.  She had a history of 
a motor vehicle accident with cognitive changes in 2001 while 
in the National Guard.  The diagnosis was dementia (head 
injury), with personality changes post traumatic brain injury 
(TBI) to be ruled out.  A CT scan of the head in September 
2008 showed diffuse cerebral atrophy.

On a VA mental examination in September 2008, the examiner 
stated that the claims file and medical records had been 
reviewed.  After a detailed mental status examination, the 
examiner diagnosed dementia, and adjustment disorder with 
depressed and anxious mood.  The examiner concluded that the 
dementia was more likely than not the result of her motor 
vehicle accident, and that her adjustment disorder was more 
likely than not a result of both the accident and the 
dementia.  The examiner noted that her depression came after 
and in response to the TBI.  

A VA neurology examination was also conducted in September 
2008.  This examiner, who reviewed the claims file and 
medical records, noted that in the motor vehicle accident, 
the air bag had deployed, and the Veteran suffered a 
nosebleed.  The diagnosis was remote history of TBI with 
residual dementia.  

A TBI examination was also conducted in September 2008, 
again, with review of the claims file and medical records.  
The examiner noted that two weeks after the TBI, the Veteran 
started having memory problems which had progressed since 
that time.  The examiner concluded that the Veteran's 
dementia most likely resulted from the motor vehicle accident 
sustained while she was on National Guard duty.  The examiner 
noted that her memory problems and continued dementia became 
evident after the car accident, and that the air bags and 
deployed in the accident, and the Veteran had sustained a 
bloody nose.  The examiner reasoned that the Veteran was very 
small in stature and the air bags plus the head on collision 
could have caused a contra coup injury of her head which was 
not picked up on a CT scan.  

Another VA psychiatric examination was performed in October 
2008.  On this examination, the examiner noted that review of 
the medical records showed evidence of memory loss, 
depression, and dysthymia prior to the motor vehicle accident 
in 1998, but that it was as likely as not that the Veteran's 
preexisting depression and dysthymia increased in severity 
beyond natural progress as a result of her 1998 motor vehicle 
accident.  He further noted that the depression and dysthymia 
exacerbated acceleration of the dementia.  

A VA neurology outpatient consult in October 2008 resulted in 
an impression of chronic TBI with neuropsychiatric symptoms 
with family complaining of progressive problems.  

All four of the VA examinations resulted in favorable nexus 
opinions.  The record of the motor vehicle accident does not 
contain any legible mention that a head injury was suspected 
at that time.  However, a VA examiner in September 2008 
pointed out that such could have occurred when the air bag 
deployed, in view of the Veteran's small stature and the 
nosebleed noted at the time.  

The first of the VA examinations concluded that depression 
and dementia both occurred after the motor vehicle accident.  
However, the medical evidence shows that she was treated for 
depression and anxiety for nearly a year prior to the motor 
vehicle accident.  Nevertheless, the final examination, in 
October 2008, concluded that the depression increased in 
severity beyond natural progress due to the motor vehicle 
accident.  

This examination also found that memory impairment had been 
present prior to the accident.  However, he also concluded 
that depression and dysthymia had exacerbated acceleration of 
the dementia.  Moreover, the other examiners did not find 
dementia to be present prior to the motor vehicle accident.  
In addition, the Board observes that the evidence prior to 
the accident consisted of a statement in July 1997 that her 
memory was "gone," as well as a host of other symptoms she 
was experiencing, and evaluation at that time noted that 
there were no organic deficits apparent.  Several months 
later, she stated that her memory had improved.  Other than 
that, there was no mention of memory impairment prior to the 
motor vehicle accident.  

Now, she clearly has memory impairment, which, with other 
symptoms, has been diagnosed as dementia, and there is CT 
scan evidence of cerebral atrophy.  Four opinions addressing 
a connection to service concluded that, at a minimum, it was 
at least as likely as not that the condition was related to 
the motor vehicle accident, with three concluding that there 
was direct cause and other that the accident resulted in 
aggravation.  There is no medical evidence which opposes this 
conclusion, and, thus, no medical evidence to weigh against 
the VA opinions.  The examiners all reviewed the records, and 
provided a sufficient basis for their conclusions, at least 
when considered together.  See Nieves- Rodriguez v. Peake, 22 
Vet. App. 295 (2008).  The opinions were not inconsistent 
with the facts of record.  Under these circumstances, neither 
the Board nor the Veteran possesses the necessary medical 
expertise to challenge the results of this medical evidence.  
See Espiritu v. Derwinski, 2 Vet.App. 492 (1992) (a layman is 
not competent to offer a diagnosis or medical opinion); Jones 
v. Principi, 16 Vet. App. 219, 225 (2002) (Board must provide 
a medical basis other than its own unsubstantiated 
conclusions to support its ultimate decision); Colvin v. 
Derwinski, 1 Vet.App. 171 (1991) (Board is prohibited from 
making conclusions based on its own medical judgment).  Thus, 
the Board finds that the evidence is evenly balanced as to 
whether the Veteran has residuals of TBI, dementia, as a 
result of the in-service motor vehicle accident.  

Concerning an acquired psychiatric disability, most recently 
diagnosed as depression, the medical evidence clearly shows 
that depression was present prior to the motor vehicle 
accident.  However, the October 2008 examination concluded 
that the depression had been aggravated beyond natural 
progress by the motor vehicle accident.  This is also 
consistent with the September 2008 neurology examination, 
whereas there is no medical evidence contradicting this 
conclusion.  As indicated above, the Board is not competent 
to challenge this medical evidence, which is sufficiently 
supported by the other evidence of record.  

In conclusion, the Board finds that the evidence is evenly 
balanced as to whether depression was aggravated by the June 
1998 motor vehicle accident, and as to whether TBI, with 
dementia, was caused by the accident, which occurred while 
the Veteran was on ACDUTRA.  Accordingly, with the resolution 
of all reasonable doubt in the Veteran's favor, service 
connection is warranted for dementia, on a direct basis, and 
for depression, on the basis of aggravation.  In reaching 
this determination, the benefit-of-the-doubt rule has been 
applied.  38 U.S.C. § 5107(b); see Ortiz v. Principi, 274 
F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  

II.  Increased Rating-Left Wrist

Duty to Assist

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  For an increased compensation claim, the Veteran 
must be notified that he or she must provide, or ask VA to 
obtain, medical or lay evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008).  

In this case, in a letter dated in April 2007, the Veteran 
was informed that in order to establish an increased rating, 
evidence must show her condition had become worse, which 
could be shown by medical evidence or other evidence showing 
persistence or recurrent symptoms of disabilities.  The RO 
advised the claimant of her and VA's respective duties for 
obtaining different types of evidence.  She was told that a 
disability rating will be determined under the rating 
schedule, with ratings ranging from 0 percent to as much as 
100 percent (depending on the disability involved), based on 
the nature of the symptoms of the condition for which 
disability compensation is being sought, their severity and 
duration, and their impact upon employment.  The notice also 
provided examples of the types of medical and lay evidence 
that the claimant may submit (or ask the Secretary to obtain) 
that are relevant to establishing entitlement to increased 
compensation-e.g., treatment records, Social Security 
Administration (SSA) determinations, statements from 
employers, or statements discussing her disability symptoms 
from people who had witnessed how they affected her.  
Specific rating criteria were included in the June 2005 
statement of the case.  The claim was subsequently 
readjudicated by means of a supplemental statement of the 
case in April 2009.  Therefore, any timing defect in the 
provision of this aspect of the notice was harmless error.  
See Prickett v. Nicholson, 20 Vet. App. 370 (2006).     

As to the duty to assist, the Veteran's VA and service 
treatment records have been obtained.  VA examinations have 
been conducted, and the Veteran testified at a Board hearing 
before the undersigned. 

Thus, the Board finds that all necessary notification and 
development has been accomplished, and therefore appellate 
review may proceed.  Significantly, neither the appellant nor 
her representative has identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of the claim that has not 
been obtained.  Hence, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Analysis

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A § 1155; 38 C.F.R. Part 4.  
Although the disability must be considered in the context of 
the whole recorded history, including service medical 
records, the present level of disability is of primary 
concern in determining the current rating to be assigned.  
See 38 C.F.R. § 4.2 (2007); Francisco v. Brown, 7 Vet. App. 
55 (1994); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
Separate ratings for separate periods of time (staged 
ratings) may be granted for an increased rating claim when 
the factual findings show distinct time periods where the 
service-connected disability exhibits symptoms that would 
warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 
505 (2007); see Fenderson v. West, 12 Vet. App. 119 (1999); 
38 C.F.R. § 4.2.  

The Veteran sustained a fracture of the left wrist in a motor 
vehicle accident in June 1998, while on ACDUTRA.  Currently, 
she is in receipt of a 10 percent rating for the condition.  
She contends that her symptoms of loss of control of the left 
wrist area, muscle tingling, and other symptoms warrant a 
higher rating.  

On a VA examination in September 2004, the Veteran complained 
of flare-up type pain in her left wrist which occurred when 
lifting anything over 4-5 pounds, and which lasted a few 
minutes.  She also complained of some numbness in the 4th and 
5th fingers.  On examination, the left wrist was mildly 
tender on the dorsal aspect to palpation.  Phalen's and 
Tinel's signs were negative.  Dorsiflexion was to 70 degrees, 
palmar flexion to 60 degrees, ulnar deviation to 45 degrees, 
and radial deviation to 15 degrees, with pain at those 
points.  There was no weakness, fatigue, incoordination, or 
lack of endurance with repetition.  The joint was stable.  
Sensory and motor tests of the hand were normal, and grip was 
5/5.  X-rays showed mild osteoarthritis of the left wrist.  
The diagnosis was status post fracture with residual 
degenerative joint disease of the left wrist with mild 
functional loss secondary to pain.  

On a VA examination in August 2008, range of motion in the 
left wrist was to 70 degrees of dorsiflexion, 80 degrees of 
plantar flexion, 40 degrees of ulnar deviation, and 20 
degrees of radial deviation.  There was no additional 
limitation of motion on repetitive use.  The remainder of the 
examination concerned the right wrist, as this was mistakenly 
the wrist identified for examination.  However, because the 
range of motion findings did not differ significantly from 
the range of motion findings obtained in 2004, with no 
additional impairment on repetitive use, the Board finds the 
examination to be adequate, when considered in conjunction 
with the other evidence of record.  In addition to the 2004 
VA examination, this includes outpatient treatment records 
which do not show left wrist complaints. 

Degenerative or traumatic arthritis established by X-ray 
findings will be rated on the basis of limitation of motion 
under the appropriate diagnostic codes for the specific joint 
or joints involved.  When the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is for 
application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined, not 
added under diagnostic code 5003.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  In the 
absence of limitation of motion, X-ray evidence of 
involvement of 2 or more major joints or 2 or more minor 
joint groups, warrants a 10 percent evaluation; with the 
addition of occasional incapacitating exacerbations, a 20 
percent evaluation is warranted.  38 C.F.R. § 4.71a, DC 5003 
(degenerative arthritis) and DC 5010 (traumatic arthritis).  

Limitation of dorsiflexion of the wrist to less than 15 
degrees or palmar flexion limited in line with the forearm 
merits a 10 percent rating.  38 C.F.R. § 4.71a, Code 5215.  A 
10 percent rating is the maximum rating provided based on 
limitation of motion of the wrist.  Id.  Higher ratings are 
provided for ankylosis of the wrist.  See 38 C.F.R. § 4.71a, 
Code 5214.  Ankylosis is "immobility and consolidation of a 
joint due to disease, injury, or surgical procedure."  
Colayong v. West, 12 Vet App 524 (1999) (citing Dorland's 
Illustrated Medical Dictionary 86 (28th Ed. 1994)).  
Ankylosis, favorable or unfavorable, has not been shown.  

As compared with normal range of motion dorsiflexion to 70 
degrees, palmar flexion to 80 degrees, ulnar deviation to 45 
degrees, and radial deviation to 20 degrees, overall, the 
Veteran has very slight limitation of motion in the right 
wrist.  See 38 C.F.R. § 4.71a, Plate II (2008).  The VA 
examinations also found that there was no additional range of 
motion loss due to pain, fatigue, weakness, lack of endurance 
or incoordination following repetitive use.  Thus, no 
additional functional impairment has been shown, beyond that 
reflected by the 10 percent rating currently in effect.  See 
38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202 
(1995).  Thus, the preponderance of the evidence is against 
the claim, the benefit-of-the-doubt doctrine is inapplicable, 
and the claim must be denied.  38 U.S.C. § 5107(b); see 
Ortiz, supra; Gilbert, supra.  


ORDER

Service connection for residuals of a head injury, with 
dementia, is granted.

Service connection for depression is granted, by aggravation.

An evaluation in excess of 10 percent for left wrist fracture 
residuals is denied.



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


